Citation Nr: 0919726	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  94-23 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to an effective date prior to July 18, 1997 
for the grant of service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from December 1993 and 
October 1997 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
(The Veteran's claims file was subsequently transferred to 
the jurisdiction of the RO in Waco, Texas.)  In pertinent 
part, the RO granted the Veteran's claim for service 
connection for tinnitus, effective July 18, 1997, and denied 
the Veteran's claim for service connection for hemorrhoids.  
The Veteran, who had active service from July 1967 to April 
1970, appealed the decisions to the BVA seeking an earlier 
effective date for service connection for tinnitus and 
seeking service connection for hemorrhoids, among other 
issues; the case was referred to the Board for appellate 
review.

A BVA decision dated in February 2000 affirmed the RO's 
denial of service connection for hemorrhoids and granted an 
effective date of July 17, 1997 for the grant of service 
connection for tinnitus.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in an Order dated in July 2008, the Court 
granted a Joint Motion filed by the parties in the case and 
returned the case to the Board for compliance with the 
instructions in the Joint Motion.  (The Joint Motion 
explicitly abandoned the appeal regarding a determination of 
the propriety of an initial disability rating of 10 percent 
for bilateral hearing loss.)

The issue of entitlement to service connection for 
hemorrhoids is addressed in the REMAND portion of the 
decision below.



FINDING OF FACT

An informal claim for service connection for tinnitus was 
received by the VA on July 17, 1997 and no correspondence 
prior to this date may be reasonably interpreted as an 
informal claim for service connection for tinnitus...


CONCLUSION OF LAW

The requirements for an effective date prior to July 17, 1997 
for the grant of service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's 'duty 
to notify' and 'duty to assist' obligations have been 
satisfied under the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).

In this case featuring the Veteran's claim of entitlement to 
assignment of an earlier effective date for a grant of 
service connection, the Board finds that the VCAA is not 
applicable.  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with 'the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.'  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG.REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  There is no dispute in 
this case as to the underlying facts as reflected by the 
evidence with regard to the correct assignment of an 
effective date.  Even assuming that all of the Veteran's 
factual assertions in this case can be accepted, his appeal 
must nevertheless be denied as a matter of law.  When the law 
and not the evidence is dispositive of the claim, the VCAA is 
not applicable.  See Mason, 16 Vet. App. at 132; Smith 
(Claudus) v. Gober, 14 Vet. App. 227 (2000, aff'd, 28 F.3d 
1384 (Fed.Cir. 2002).  As the law regarding assignment of an 
effective date for a claim is dispositive in resolving the 
appeal for an earlier effective date, the VCAA is not 
applicable in this case.

In October 1997, the RO granted the Veteran service 
connection for tinnitus, evaluated as 10 percent disabling 
'from July 18, 1997, the date of the current diagnosis.'  The 
RO noted that this diagnosis, rendered at the time of a VA 
examination, described bilateral, constant tinnitus, 
secondary to the Veteran's service-connected bilateral 
hearing loss, and thus established that his tinnitus was 
related to his military service.  The Veteran asserts that 
the effective date should be May 18, 1994, the effective date 
of service connection for bilateral hearing loss.

The Board observes that the Veteran's Notice of Disagreement 
(NOD), received by VA in November 1997, was somewhat unclear 
in its wording, and appeared to evince a desire to seek an 
earlier effective date for bilateral hearing loss.  
Therefore, the RO's subsequent Statement of the Case (SOC), 
issued in December 1997, listed an earlier effective date for 
the grant of service connection for bilateral hearing loss as 
the issue on appeal.  However, in his Substantive Appeal, 
received by the VA in January 1998, the Veteran clarified 
that "I agree with the effective date of hearing [loss] to 
be May 18, [19]94, but the tinnitus should be the same 
date," thus indicating that he was seeking an earlier 
effective date for tinnitus, not hearing loss.  However, 
despite the RO's error in listing hearing loss instead of 
tinnitus, the Board finds no prejudice to the Veteran in this 
case, as the SOC clearly set out the law and regulations 
pertaining to effective date claims, which apply equally to 
all service connection effective date determinations.  
Therefore, the Board finds that adjudication of this issue by 
the Board at this time is proper.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection on a direct basis, shall be 
the day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service; otherwise, the effective date 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2).

In this case, a review of the Veteran's claims file does not 
reveal that the Veteran ever claimed entitlement to service 
connection for tinnitus.  His request to reopen his claim for 
service connection for hearing loss, received by VA on May 
18, 1994, did not mention tinnitus, and a subsequent VA 
audio-ear disease examination conducted in October 1994 
indicated that 'the patient has no other symptoms in 
reference to this except for loss of hearing.  He has no 
vertigo, dizziness, or ringing in the ears.'  The first 
evidence of the existence of tinnitus is found in an October 
1994 VA audiological examination, at which time the Veteran 
reported periodic bilateral tinnitus since 1968.  However, 
the Veteran did not express anything which would indicate a 
desire to seek service connection for this disorder.  

On July 17, 1997, the Veteran underwent a VA audio-ear 
disease examination.  At that time, the Veteran complained of 
tinnitus, which he described as a buzzing in both ears.  He 
stated that this problem began in Vietnam, when he was 
exposed to artillery fire.  Following an examination, the 
examiner diagnosed sensorineural hearing loss, right greater 
than left, stable, and 'tinnitus - due to #1 [hearing loss].'  
The Veteran also underwent an audiological examination the 
next day, July 18, 1997, at which time the Veteran reported 
experiencing constant bilateral high-pitched ringing since 
1970.  However, this examiner did not diagnose tinnitus or 
relate it to the Veteran's hearing loss.

Although the RO was not explicit on this point, it appears 
that it construed the audio-ear examiner's July 18, 1997 
statement as an informal claim for service connection for 
tinnitus, presumably based on the theory that the Veteran's 
entitlement to this benefit was reasonably raised by the 
record.  See 38 C.F.R. § 3.155.  Since the audio-ear disease 
examination which indicated the positive relationship between 
the Veteran's tinnitus and his service-connected hearing loss 
was clearly dated July 17, 1997, the Board found in its 
February 2000 decision that the RO erred in assigning the 
date of July 18, 1997, the date of the audiological 
examination, as the effective date for service connection for 
tinnitus, and assigned July 17, 1997 as the effective date.  

However, as noted above, the relevant VA regulation states 
that the effective date of a grant of service connection 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  In this case, there 
is nothing in the claims file dated prior to July 17, 1997, 
which can be construed as a claim for service connection for 
tinnitus, or which showed entitlement to service connection 
for tinnitus.  Neither the Veteran nor his service 
representative submitted any correspondence which could be 
construed as seeking such a benefit, and no medical evidence 
was received prior to that date which indicated that the 
Veteran suffered from tinnitus which was related to service 
or to a service-connected disorder.  Although the examiner 
who performed the October 1994 audiological examination did 
note the Veteran's report that he had suffered from periodic 
bilateral tinnitus since 1968, this notation appears to 
merely reflect a recordation of historical information 
relayed by the Veteran, rather than being based on a review 
of the Veteran's medical record.  In any case, '[e]vidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence...'  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  Significantly, the 
October 1994 VA examination neither diagnosed tinnitus, nor 
related it medically to the Veteran's service or to his 
service-connected hearing loss.  The first evidence which 
diagnosed the Veteran as having tinnitus and related to his 
service connected hearing loss was dated July 17, 1997.

The Joint Motion for Remand and Court Order in this case 
requested that the Board more adequately explain whether the 
Veteran was seeking service connection for tinnitus when he 
filed the statement received on May 18, 1994 regarding his 
hearing loss.  To comply with this directive, the Board here 
notes that neither the Veteran nor his representative have 
contended that the statement received on May 18, 1994 
contains an express reference to any pertinent audiological 
disability other than hearing loss.  Nor is there any 
contention that the attached March 1994 audiological 
evaluation contained any reference to tinnitus.  A claim for 
VA benefits, whether formal or informal, must be in writing 
and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 
C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 
1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 
(1999).

As no element of the written correspondence received by the 
VA on May 18, 1994, made any identification of tinnitus or 
ringing in the ears whatsoever, no informal claim of 
entitlement to service connection for tinnitus may be 
reasonably construed from that correspondence, particularly 
when the evidence of record at that time did not contain a 
diagnosis of tinnitus or a medical opinion relating any 
tinnitus that may have been present to service or to a 
service connected disability.  While VA is obligated to 
broadly consider all possible bases for compensation, this 
does not mean that it must consider claims that have not been 
raised.  See Dunson v. Brown, 4 Vet. App. 327, 330 (1993) (an 
informal claim must identify the benefit sought).

The VA's statutory duty to assist means that VA must 
liberally read all documents submitted to include all issues 
presented.  See Verdon v. Brown, 8 Vet. App. 529, 533 (1996); 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Crucially, 
however, in Brannon v. West, 12 Vet. App. 32 (1998), the 
Court observed that while the VA must interpret a claimant's 
submissions broadly, it is not required to conjure up issues 
that were not raised by the claimant.  The Court has further 
held that the VA is not held to a standard of prognostication 
when determining what issues are presented.  See Talbert v. 
Brown, 7 Vet. App. 352, 356- 57; Allin v. Brown, 6 Vet. App. 
207, 213 (1994): '[t]here must be some indication . . . that 
[a claimant] wishes to raise a particular issue . . . . The 
indication need not be express or highly detailed; it must 
only reasonably raise the issue.'

The Board can identify no reasonable indication in the May 
18, 1994, correspondence that the Veteran sought to file a 
claim of service connection for tinnitus, as no reference to 
tinnitus nor any implicit characterization of the symptoms of 
tinnitus were presented in the correspondence or the attached 
audiological evaluation.

The Board has carefully reviewed the record and further finds 
no communication from the Veteran which may reasonably be 
considered to be a claim of entitlement to service connection 
for tinnitus prior to July 17, 1997.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must 
look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits).  The Board 
observes that in the absence of a sufficient manifestation of 
an intent to apply for benefits for a particular disease or 
injury, a document providing medical information in and of 
itself is not an informal claim for VA benefits.  Ellington 
v. Nicholson, 22 Vet. App. 141, 145-6 (2007); see also Sears 
v. Principi, 16 Vet. App. 244 (2002).  As the Board finds no 
written communication from the Veteran or his representative 
reasonably indicating a desire to apply for service 
connection for tinnitus prior to July 17, 1997, the Board can 
find no basis for the assignment of an effective date prior 
to July 17, 1997, for the grant of service connection for 
tinnitus.


ORDER

An effective date prior to July 17, 1997, for the grant of 
service connection for tinnitus is denied.


REMAND

With respect to the claim for service connection for 
hemorrhoids, the Board's April 1997 Remand directed that the 
RO should request from an appropriate medical specialist an 
opinion as to the probability that the Veteran's claimed in-
service rape could have contributed in any way to his post-
service hemorrhoids and related pathology.  This request 
further directed that "the complete rationale for each 
opinion expressed must be provided."  The Joint Motion for 
Remand, granted by the Court, states that the July 1997 VA 
examination report authored in connection with the Board 
remand instruction did not provide a sufficiently complete 
rationale for the opinion provided.  Under these 
circumstances the Board is under a duty to ensure compliance 
with the terms of its April 1997 Remand.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Therefore, further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the Veteran 
will be notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

The RO/AMC should request from an 
appropriate medical specialist, an opinion 
as to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that the Veteran's claimed in-service rape 
contributed in any way to his post-service 
hemorrhoids, including his rectal prolapse 
and hemorrhoidectomy.  The complete 
rationale for each opinion expressed must 
be provided.  However, if the requested 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important 'that each 
disability be viewed in relation to its 
history[,]' 38 C.F.R. § 4.1, copies of all 
pertinent records in the Veteran's claims 
file or in the alternative, the claims 
file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


